812 F.2d 1402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard STYPMANN, Plaintiff-Appellant,v.Harvey GANTT, Mayor, Mack Bins, Chief, B.J. Counts, City ofCharlotte, Wendell White, Defendants-Appellees,andCharles Litaker, Charles Kirby, Joseph Lvecke, of KemperInsurance, Lumberman's Mutual, Kathryn BrookshireLitaker Insurance, Kemper Insurance, Defendants.
No. 86-1661.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 29, 1986.Decided Feb. 6, 1987.

Before SPROUSE and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Richard Stypmann, appellant pro se.
Frank Bayard Aycock, III, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Stypmann v. Gantt, C/A No. 84-663-M (W.D.N.C., July 7, 1986).


2
AFFIRMED.